Citation Nr: 9918845	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 
1997 for the award of a separate evaluation of hiatal hernia 
with esophageal stricture.

2.  Entitlement to an effective prior to January 16, 1997 for 
the assignment of additional dependents.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Boston, 
Massachusetts, Regional Office (RO).


FINDINGS OF FACT

1.  By rating action dated in July 1967, the veteran was 
awarded entitlement to service connection for anxiety 
reaction with stomach complaints, wherein a 10 percent 
evaluation was assigned.  The veteran was informed of the 
determination and did not appeal.

2.  Received on January 30, 1997, was the veteran's claim for 
an increased evaluation for his service connected anxiety 
reaction with stomach complaints.

3.  In September 1997, the RO granted a separate rating 
evaluation of 10 percent for his hiatal hernia with 
esophageal stricture, and assigned the effect of effective 
January 30, 1997, the date of receipt of claim.

4.  In November 1967, the RO evaluated the service-connected 
disabilities as 30 percent disabling.

5.  Effective October 1978, 50 percent rating required for 
benefits for dependents was reduced to 30 percent.  

6.  The veteran's marriages and birth of his children all 
occurred prior to 1987.

7.  Received on January 16, 1997, was the veteran's claim for 
dependents' allowance, constituting the first indication of 
the existence of dependents.

8.  Effective date for benefits for the veteran's dependence 
in January 16, 1996, one year prior to the date of receipt of 
claim. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
30, 1997, for the assignment of a separate rating evaluation 
for the veteran's hiatal hernia with esophageal stricture 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).

2.  The criteria for an earlier effective date of January 16, 
1996, for the assignment of additional dependency allowance 
have been met.  38 U.S.C.A. §§ 1115, 1135, 5107, 5110; 38 
C.F.R. §§ 3.4(b)(2), 3.400, 3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Separate Evaluation for Hiatal Hernia with Esophageal 
Stricture

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an original claim or a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  Additionally, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  Otherwise date of receipt of claim.  38 C.F.R. 
§ 3.400.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (1998).

In the veteran's original application for benefits received 
in April 1967, he requested service connection for shell 
fragment wounds, varicocele, and nerves. In July 1967, the 
RO, in part, granted service connection for anxiety reaction 
with stomach complaints, wherein a 10 percent evaluation was 
assigned.  The veteran was informed of the determination and 
of his appellate rights.  The veteran did not appeal, and the 
decision, absent clear and unmistakable error, is final.  
38 U.S.C.A. § 7105 (West 1991).  

Received on January 30, 1997, was the veteran 's claim for an 
increased evaluation for his service connected anxiety 
reaction and his swallowing problems. 

Received in February and July 1997 were private medical 
records showing treatment for various disorders from 1982 to 
1997.  The pertinent records show he underwent an upper 
gastrointestinal series in July 1987.  At that time a hiatal 
hernia with esophageal stricture and focal esophagitis were 
diagnosed.  In November 1987 he underwent esophageal dilation 
due to dysphagia.  In February 1997 and March 1997, he was 
evaluated and treated for an esophageal mass.  A VA 
examination conducted in August 1997 revealed a diagnosis of 
esophageal stricture.

By rating action dated in September 1997, the RO granted 
service connection for hiatal hernia with esophageal 
stricture and assigned separate rating evaluation of 10 
percent, effective on January 30, 1997.  The RO also 
increased the 10 percent rating in effect for the anxiety 
reaction with stomach complaints, now categorized as just 
anxiety reaction, to 30 percent 

In March 1999, the veteran testified at a hearing before 
member of the Board sitting at Boston Massachusetts.  The 
veteran testified that the symptoms associated with his 
hiatal hernia with esophageal stricture have been pervasive 
for thirty years.  He stated that he has had difficulty 
swallowing and often choked on his food.  He reported that he 
never went out in public.

To summarize, the unappealed July 1967 decision, which 
awarded entitlement to service connection for anxiety 
reaction with stomach complaints is final.  The veteran's 
claim for an increased evaluation was received by the RO on 
January 30, 1997.  The private medical records received 
subsequent to January 1997 show pertinent treatment in 1987 
and February and March 1997.  There is no evidence of record 
by which it is factually ascertainable that there was an 
increase in the service-connected disability within one year 
prior to the receipt of the reopened claim.

In September 1997, the RO granted a separate rating 
evaluation of 10 percent for hiatal hernia with esophageal 
stricture, effective as of January 30, 1997, the dated of 
receipt of the claim.  The Board concurs with this decision.  
Therefor, it is the Board's judgment that an effective dated 
prior to January 30, 1997 for the assignment of a 10 percent 
rating for the hiatal hernia with esophageal stricture is not 
warranted.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).

II. Additional Dependency Allowance

The Board finds that the veteran's claim is well grounded in 
that he has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Edenfield v. Brown, 8 Vet.App. 384, 
388 (1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claim.  Upon a review of the records, the Board finds that 
all of the evidence necessary for adjudication of this claim 
has been obtained.  Therefore, the duty to assist the veteran 
with respect to these particular claims, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran filed his original Veteran's Application For 
Compensation or Pension (VA Form 21-526) in April 1967.  In 
his application, the veteran indicated that he had never been 
married and had no dependents.  By rating action dated in 
July 1967, he was awarded entitlement to service connection 
for anxiety reaction with stomach complaints, scar of the 
right thigh, left varicocele, high frequency hearing loss, 
and tinnitus wherein a combined 10 percent evaluation was 
provided.  The veteran was provided with notice of the 
decision in July 1967 which included, in pertinent part, 
notice that additional compensation may be granted when 
veterans are rated 50 percent or more disabled and have a 
wife, children, or dependent parents.

By rating action dated in November 1967, the veteran was 
awarded entitlement to service connection for residuals of a 
missile fragment wound of the right buttock and thigh, 
wherein a 20 percent evaluation was awarded effective as of 
April 5, 1967, and entitlement to service connection for 
healed scars, residual mine fragmentation wound of the left 
leg and thigh with retained foreign body in skin, wherein a 
noncompensable evaluation was provided effective as of April 
5, 1967. The veteran had a combined 30 percent evaluation for 
his service connected disabilities.  The veteran was provided 
with notice of the decision in November 1967 which included, 
in pertinent part, notice that additional compensation may be 
granted when veterans are rated 50 percent or more disabled 
and have a wife, children, or dependent parents.

Received on January 16, 1997, was the veteran's claim for 
additional dependents.  He indicated that he had a spouse and 
three dependent children.  He submitted a marriage 
certificate which shows he was married in September 1982.  He 
also submitted birth certificate, which show that the 
youngest child was born in April 1986.  He stated that 
although he probably should have known about the additional 
allowance, he failed to pick up on it because of his service 
connected nervous disorder.  By letter dated in January 1997, 
the RO informed the veteran that he was entitled to 
additional dependency benefits effective as of February 1, 
1997.  In the statement of the case, dated in June 1997, the 
veteran was informed that the effective date was January 16, 
1997, the date of receipt of his claim.  Payment was 
effective the first day of the following month, February 1, 
1997.

During the veteran's hearing he testified that he was first 
married in 1972 and had one child from that marriage, and 
that he was re-married in 1982 and had three children 
therefrom.  He indicated that he wasn't aware of the 
additional dependency benefits until recently and that he 
should be given retroactive additional dependency benefits.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400.

The statute governing dependency allowance, formerly codified 
at 38 U.S.C. § 315 (redesignated without substantive change 
as § 1115), prior to October 1, 1978, read as follows:

Any veteran entitled to compensation at the rates provided in 
section 314 of this title [redesignated as § 1114] and whose 
disability is rated not less than 50 per cent, shall be 
entitled to additional compensation for dependents . . ..

Effective October 1, 1978, section 102(b) of Pub. L. No. 95- 
479 amended § 1115 by substituting "30 per centum" for "50 
per centum." Both § 1115 and Pub. L. No. 95-479, as well as 
the accompanying legislative history to Pub. L. No. 95-479, 
are silent as to notification procedures regarding potential 
beneficiaries of the new law. [The percentage requirement for 
veterans with peacetime service remained 50 percent until 
Public Law 98-543, section 112, approved in October 1984, 
reduced the requirement to 30 percent, effective from October 
1, 1978.]  Thus, as of October 1, 1978, additional 
compensation is payable for dependents to a veteran having 
service-connected disabilities evaluated at not less than 30 
percent. 38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.4(b)(2).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g)); 38 C.F.R. § 
3.114(a).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid. 38 U.S.C.A. § 5101(a) (West 1991).  It is provided that 
the effective date of awards of additional pension or 
compensation for dependents will be the latest of the 
following dates:

(1) Date of claim.  This term means the 
following, listed in their order of 
applicability: (i) date of veteran's 
marriage, or birth of his or her child, 
or adoption of a child, if the evidence 
of the event is received within 1 year of 
the event; otherwise, (ii) date notice is 
received of the dependent's existence, if 
evidence is received within 1 year of the 
Department of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within 1 year of 
notification of such rating action.

(4) Date of commencement of veteran's 
award. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.401(b) (1998). 

When a formal claim has been filed, an informal request for 
an increased rating will be accepted as a claim. 38 C.F.R. § 
3.155.  Evidence received from a private physician or 
layperson will be accepted as a claim if the matter is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  See 38 
C.F.R. § 3.157(b)(2).  The date of receipt of such evidence 
is considered the date of claim. Id.

To summarize, veteran was notified that he had been awarded a 
30 percent combined evaluation in November 1967 and was 
furnished VA Form 21-6754 which informed him that he may be 
entitled to additional compensation for dependents including 
a spouse and children if his disabilities were evaluated as 
50 percent or more.  At that time the veteran had no 
dependents.  Effective October 1978, compensation benefits 
for dependents of a veteran is payable when the service-
connected disabilities are evaluated at least 30 percent 
disabling rather than at least 50 percent disabling as 
provided under prior law.  The veteran's claim for additional 
compensation benefits for dependents was received on January 
16, 1997.  Thus, the benefit is payable for a period of 1 
year prior to the date of receipt of the claim per 38 C.F.R. 
§ 3.114(a).  Accordingly, the effective date for adding the 
veteran's dependents is January 16, 1996.


ORDER

Entitlement to an earlier effective dated for the award of a 
separate evaluation of hiatal hernia with esophageal 
stricture is denied.  Entitlement to an earlier effective of 
January 16, 1996 for the assignment of additional dependents 
is granted subject to the law and regulations governing the 
payment of monetary benefits.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

